NIMMONS, Judge.
Appellant appeals from an order denying his motion seeking substitution of community service for court costs imposed under Section 27.3455(1), Florida Statutes (1985). The trial court denied the motion on the basis that the motion was premature, the court stating that “[w]hen defendant nears the time when he otherwise would be released with credit for gain time, he may invoke this court’s jurisdiction by motion pursuant to Section 27.3455 ... for a determination of whether he is indigent for the purpose of this section.” We reverse on the grounds that it was error for the trial court to require that the determination of indigency be postponed until, as the court stated, “the time when the defendant would otherwise be released with gain time.” See Lawton v. State, 492 So.2d 404 (Fla. 1st DCA 1986); Slaughter v. State, 493 So.2d 1109 (Fla. 1st DCA 1986).
REVERSED and REMANDED.
ERVIN and BARFIELD, JJ., concur.